Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Rafael Convalescent Hospital,
(CCN: 05-5310),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-420
Decision No. CR4548

Date: March 17, 2016

DECISION

The California Department of Public Health (state survey agency) cited Petitioner, Rafael
Convalescent Hospital, for noncompliance with Medicare participation requirements in a
complaint survey based on a determination that one of its certified nursing assistants
(hereinafter referred to as CNA 1) yelled at and hit a resident (hereinafter referred to as
Resident 1). I find the CNA’s conduct constituted abuse and a violation of 42 C.F.R.

§ 483.13(b), (c)(1)G). Therefore, I grant summary judgment to the Centers for Medicare
& Medicaid Services (CMS) and find that CMS’s imposition of a $1,500 per-instance
civil money penalty (PICMP) is reasonable.

I. Background

On January 10, 2014, Petitioner self-reported to the state survey agency an incident of
suspected abuse by CNA 1 on Resident 1. CMS Ex. 3. The same day, Petitioner’s
Director of Nursing (DON) began an investigation of the alleged abuse. CMS Ex. 5 at 1.
On January 13, 2014, the DON determined that “abuse did occur during [Resident 1’s]
care” and decided to “proceed with [CNA 1’s] termination” based on the DON’s
interviews with CNA | and CNA 2, the witness to the alleged abuse, and his review of
their written statements. Id.
On January 14, 2014, the state survey agency began a complaint investigation of the
incident involving CNA | and Resident 1. See CMS Ex. 4 at 1. The state survey agency
officially concluded its investigation and issued Form CMS 2567, Statement of
Deficiencies, to Petitioner. CMS Ex. 1, P. Ex. 1; see CMS Ex. 10. CMS also notified
Petitioner that, based on the submission of a plan of correction and a follow-up survey
completed on May 28, 2014, the facility was back in substantial compliance with
applicable federal requirements as of that date. CMS Ex. 10 at 3; see also CMS Ex. 9.
On November 3, 2014, Petitioner appealed CMS’s deficiency finding and the related
$1,500 PICMP that CMS imposed.

My November 24, 2014 Acknowledgment and Pre-hearing Order, at § 4, required the
parties to come forward with all of their arguments and evidence before I would schedule
a hearing in this matter. | later ordered supplemental briefing because CMS brought forth
specific, and apparently undisputed, allegations of noncompliance supported by evidence
that seemed to preclude the need for a hearing to consider witness testimony because of a
lack of disputed material facts. I instructed Petitioner to supplement its prehearing
exchange to identify a specific page number or numbers in specific exhibits already in the
record as evidence that there was a genuine issue of material fact for me to decide.
Thereafter, Petitioner filed a supplemental brief (P. Supp. Br.).

II. Findings of Fact and Conclusions of Law

1. Summary judgment is appropriate because there is no genuine issue of material
fact, and Petitioner is liable for the actions of CAN 1 as a matter of law.

Summary judgment is appropriate in this matter despite Petitioner’s request to cross-
examine CMS’s witness. In considering summary judgment, I am procedurally and
substantively guided by Rule 56 of the Federal Rules of Civil Procedure. Civil Remedies
Division Procedures § 19; see also Livingston Care Ctr. v. U.S. Dep't of Health and
Human Srvs., 388 F.3d 168, 172 (6th Cir. 2004). Under paragraph (f) of Rule 56, I may
consider summary judgment on my own motion if | identify the material facts not in
dispute and give the parties notice and an opportunity to respond.

The Summary of Facts CMS recited at page 1, ¥ 1, of its Prehearing Brief states:

[Petitioner] was cited under F223 at the actual harm level
(“G’) in a complaint survey based on a determination that one
of its certified nursing assistants (CNAs) yelled at and hit a
resident (hereinafter referred to as Resident 1). The CNA
admitted to hitting Resident 1 on the back, and another CNA
witnessed her “roughly” grab the resident’s face, hit her once
on her left leg and twice on her right leg, and tell the resident
she would kill her if she said anything else. As explained

more fully below, and as supported by CMS’s documentary
and testimonial evidence, the CNA’s conduct constituted
physical and mental abuse, and a violation of 42 C.F.R.

§ 483.13(b), (c)(1)(i).
Petitioner responded in its prehearing brief:

Petitioner does not disagree with the Summary of Facts at
issue set forth by CMS at page 1, § 1, of its Prehearing

Brief. Petitioner supplements said facts with the statement of
Petitioner’s Director of Nursing . . . and the fact the actions of
the CNA in question were unprecedented by any conduct or
actions which could remotely constitute physical or mental
abuse of any resident at Rafael Convalescent Hospital prior to
the incident which gave rise to this citation.

Petitioner’s Prehearing Brief (P. Prehearing Br.) at 2 (emphasis in original).
In its supplemental brief, Petitioner maintained that:

CMS has not shown by [a] preponderance of the evidence
that the conduct of the CNA with Resident 1 which led to the
issuance of the citation was reasonably foreseeable to
Petitioner or the outcome of said conduct was avoidable
under the policies and procedures in place at Rafael
Convalescent Hospital at the time of the incident which led to
the citation at issue.

P. Supp. Br. at 1-2. However, it is undisputed that Petitioner fired CNA 1 after an
internal investigation concluded that she abused Resident 1. Even assuming the CNA’s
behavior was not foreseeable, Petitioner is still responsible for the actions of its
employees. For the purpose of evaluating a facility’s compliance with the Medicare and
Medicaid participation requirements, a facility acts through its staff and cannot dissociate
itself from the consequences of its employees’ actions. See, e.g., Beverly Health Care
Lumberton, DAB Ruling No. 2008-5 (denying petition for reopening of DAB No. 2156)
at 6-7 (2008); Emerald Oaks, DAB No. 1800 at 7 n.3 (2001); North Carolina State
Veterans Nursing Home, Salisbury, DAB No. 2256 (2009).

Petitioner argues that it cannot be held strictly liable for the actions of its employees that
were not foreseeable. P. Prehearing Brief at 4; P. Supp. Br. at 2-3. Holding Petitioner to
standards set forth in the Medicare and Medicaid participation regulations, however, is
not tantamount to applying “strict liability.” See Tri-County Extended Care Ctr, DAB
No. 2060 at 5 (2007); see also Martha & Mary Lutheran Servs., DAB No. 2147 (2008),
Lake Mary Health Care, DAB No. 2081 (2007). The Board previously has noted that
strict liability is a tort concept that is inapplicable in proceedings conducted under 42
C.F.R. pt. 498. Briarwood Nursing Ctr., DAB No. 2115 at 11 n.8 (2007); Jennifer
Matthew Nursing & Rehab. Ctr., DAB No. 2192 (2008).

2. The undisputed evidence establishes that Petitioner violated 42 C.F.R.
§ 483.13(b) and (c)(1)(i) when its CNA hit and verbally threatened Resident 1.

A resident “has the right to be free from verbal, sexual, physical, and mental abuse,
corporal punishment, and involuntary seclusion.” 42 C.F.R. § 483.13(b). A facility must
“not use verbal, mental, sexual, or physical abuse, corporal punishment, or involuntary
seclusion” against a resident. 42 C.F.R. § 483.13(c)(1)(i). Medicare regulations define
the term “abuse” to mean “the willful infliction of injury, unreasonable confinement,
intimidation, or punishment with resulting physical harm, pain or mental anguish.”

42 CFR. § 488.301.

Resident 1 was admitted to Rafael Convalescent on August 20, 2012. She was 89 years
old and suffered from multiple serious medical conditions including, but not limited to,
Alzheimer’s disease, dementia, delusional disorder, left heart failure, cerebral
atherosclerosis, and incontinence. CMS Ex. 6.

On January 10, 2014, CNA 2 witnessed CNA 1 “physically abuse” Resident 1 while she
was providing care to her. CMS Ex. 5 at 5; P. Ex. 4 at 5; see CMS Ex. 7. Specifically,
CNA 2 “saw [CNA 1] try to take [Resident 1]’s shirt off in a rough manner,” and then
CNA 2 heard CNA 1 say to Resident 1, “[I]f you say anything else I am going to kill
you.” CMS Ex. 5 at 5; P. Ex. 4 at 5. CNA 2 also witnessed CNA | grab Resident 1’s
face “roughly” and hit her “once on the left leg and twice on the [right] leg forcefully.”
Id. Immediately following her observation, CNA 2 notified the charge nurse of what she
witnessed. Id.; see also CMS Exs. 7, 8.

At approximately 2:00 p.m. that day, the charge nurse notified the DON about the abuse
allegation that CNA 2 reported. CMS Ex. 5 at 1; P. Ex. 4 at 1; CMS Ex. 7. The DON
then reported the abuse allegation to the state survey agency at 3:18 p.m. CMS Ex. 3. He
also reported the alleged abuse to the ombudsman, law enforcement, and the California
Department of Social Services. CMS Ex. 5 at 1; P. Ex. 4 at 1; CMS Exs. 7, 8. The DON
began a three-day evaluation of the incident and conducted an investigation of the abuse
allegation, which involved interviewing and obtaining written statements from CNA 2
and CNA 1. CMS Ex. 5; P. Ex. 4. During one interview, CNA 1 admitted to the DON
that Resident 1 “was rough and hard to deal with . . . [and] that she hit [Resident 1] on the
back only once just to get her attention but not to hurt her.” Jd. at 1. When the DON
reviewed the written statement that CNA 1 prepared on January 12 or 13, 2014, he
noticed that “she did not mention that she hit [Resident 1] as per her original interview.”
Id. at 1-3.
During CNA 2’s interview, CNA 2 told the DON that CNA 1 “was verbally and
physically abusive to the confused resident [Resident 1].” CMS Ex. 5 at 1; P. Ex. 4 at 1.
The DON found CNA 2 to be believable because she provided a “very accurate [account]
without any deviations despite repeated questions from [him].” Jd. The DON concluded
that “abuse did occur during [Resident 1]’s care” and that CNA 1’s “behavior was
inappropriate and not in line with the standard of care at [Rafael Convalescent].” Jd.
Petitioner’s Policy and Procedure Regarding Resident Anti-Abuse states that “[t]he
resident has the right to be free from abuse by anyone at Rafael Convalescent Hospital.”
CMS Ex. 9 at 3. The policy further states that the facility has “zero tolerance for abuse of
any nature,” and that abuse includes “physical, verbal, emotional . . . and mental abuse . .
..” Id. Based on his findings of abuse, Petitioner’s DON terminated CNA 1’s
employment with the facility. CMS Ex. 5 at 1; P. Ex. 4 at 1; P. Prehearing Br. at 4.

3. The undisputed evidence establishes the $1,500 PICMP is reasonable.

CMS must consider several factors when determining the amount of a CMP (factors an
administrative law judge (ALJ) considers de novo when evaluating the reasonableness of
the CMP that CMS imposed): (1) the facility’s history of noncompliance; (2) the
facility’s financial condition, i.e., its ability to pay the CMP; (3) the severity and scope of
the noncompliance, the “relationship of the one deficiency to other deficiencies resulting
in noncompliance,” and the facility’s prior history of noncompliance; and (4) the
facility’s degree of culpability. 42 C.F.R. §§ 488.438(f), 488.404(b), (c). In addition, the
“absence of culpability is not a mitigating circumstance in reducing the amount of the
penalty.” 42 C.F.R. § 488.438(f)(4).

The Board has repeatedly concluded that “an ALJ or the Board properly presumes that
CMS considered the regulatory factors and that those factors support the amount
imposed.” See, e.g., Pinecrest Nursing and Rehab. Ctr., DAB No. 2446 at 23 (2012).
Thus, CMS did not need to present evidence regarding each regulatory factor. Instead,
the burden was on Petitioner “‘to demonstrate, through argument and the submission of
evidence addressing the regulatory factors, that a reduction is necessary to make the CMP
amount reasonable.’” Jd. (quoting Oaks of Mid City Nursing and Rehab. Ctr., DAB No.
2375 at 26-27 (2011)).

Culpability includes, but is not limited to, neglect, indifference, or disregard for resident
care, comfort or safety. 42 C.F.R. § 488.438(f)(4). Although the DON acted quickly and
effectively to address the abuse, as set forth above, I find Petitioner culpable because a
member of its staff abused an elderly resident, for which Petitioner was cited at the actual
harm level. 42 C.F.R. §§ 488.438(f)(3); 488.404. Further, Petitioner has been out of
substantial compliance on each of its previous three recertification surveys. See CMS Ex.
12. Finally, Petitioner did not submit any information to CMS showing that a $1,500
PICMP would cause the facility financial hardship.

II. Conclusion

I find the undisputed evidence establishes that Petitioner violated 42 C.F.R. § 483.13(b),
(c)(1)(i) when one of its CNAs abused a resident by hitting her and verbally threatening
her. The $1,500 PICMP that CMS imposed upon Petitioner was reasonable.

/s/
Joseph Grow
Administrative Law Judge

